Exhibit 10(hh)(1)


 
EXECUTIVE BENEFITS PLAN AGREEMENT
 
THIS AGREEMENT, made this 20th day of August, 1993, by and between Houston
Lighting & Power Company, a Texas corporation (the “Company”), and Thomas R.
Standish (“Employee”);
 
W I T N E S S E T H
 
WHEREAS, the Company has adopted the Houston Industries Incorporated Executive
Benefits Plan (“Plan”) to provide disability benefits, salary continuation
benefits and death benefits for certain of its officers pursuant to which
individual executive benefits agreements are to be entered into with such
officers to whom coverage under the Plan has been extended; and
WHEREAS, Employee has performed his duties with ability and distinction and the
Company recognizes that the future growth and continued success of the Company’s
business may well reflect the competent services rendered by Employee; and
WHEREAS, the Company desires to reward and retain the services of the Employee
and also to assist him in providing for contingencies of disability or death
during employment or after retirement by extending to Employee coverage under
the Plan as long as he continues to be an officer of the Company; and
WHEREAS, Employee is willing to continue to serve as an officer of the Company,
provided the Company will agree to provide additional executive benefits in the
form of certain payments in the event of Employee’s disability or death; and
WHEREAS, Employee is considered a highly compensated employee or member of a
select management group of the Company;
NOW, THEREFORE, in consideration of the premises, and the agreements hereinafter
contained, the parties hereto agree as follows:

 

--------------------------------------------------------------------------------

 

1.           Reference to Plan.  This Agreement is being entered into in
accordance with and subject to all of the terms, conditions and provisions of
the Plan and administrative interpretations thereunder, if any, which have been
adopted by the Committee designated under the Plan (the “Committee”) and are
still in effect on the date hereof.  Employee has received a copy of, and is
familiar with the terms of, the Plan and any such administrative
interpretations, which are hereby incorporated herein by reference.
2.           Benefits.  Subject to the conditions set forth in Paragraph 3
hereof and all other terms and conditions of the Plan and this Agreement, the
Company agrees as follows:
(a)           Supplemental Disability Benefits.  If the Employee becomes
disabled during his employment as an officer of the Company, he will receive
benefits under the Long Term Disability Plan of Houston Industries Incorporated
as if the term “total disability” under said Plan was defined as an illness or
injury which prevents him from performing the duties of an officer of the
Company.
(b)           Salary Continuation Benefits.  If the Employee dies during the
period of his employment as an officer of the Company, or dies during a period
of disability as described in (a) above, which disability had commenced while
Employee was employed as an officer of the Company, then the Company shall pay
to the Employee’s Beneficiary the following:
(i)           100% of the Employee’s monthly salary at the time of his death
shall be paid each month for 12 months; and then
(ii)           50% of the Employee’s monthly salary at the time of his death
shall be paid each month for the next 108 months or until the first day of the
month in which the Employee would have attained age 65, whichever is later.

2

--------------------------------------------------------------------------------

 



Such monthly salary continuation payments shall be made by the Company to the
Employee’s Beneficiary, who shall be designated in writing or otherwise
determined as provided in Paragraph 10 below.  These monthly salary continuation
benefits, however, shall not become payable if the Employee’s death is by
suicide, while sane or insane, within two years from the effective date of the
Prior Agreement.
(c)           Supplemental Death Benefits.  If the Employee continues his
employment as an officer of the Company until his retirement on or after
attaining age 65, then upon the Employee’s subsequent death the Company shall
pay to his designated Beneficiary, determined in accordance with the provision
of Paragraph 10 below, 50% of the Employee’s monthly salary at the time of his
retirement for a period of 72 months.  These supplemental post-retirement death
benefits, however, shall not become payable if the Employee’s death is by
suicide, while sane or insane, within two years from the effective date of the
Prior Agreement.
(d)           For purposes of this Agreement, the Employee’s monthly salary
shall include any salary deferral under the Houston Industries Incorporated
Deferred Compensation Plan.
3.           Conditions Applicable to Payments of Benefits.  The Company’s
payment of benefits to the Employee or his Beneficiary under this Agreement is
in consideration of, and is conditioned upon, the Employee’s performing or
satisfying all of the following agreements and conditions:
(a)           The Employee must continue to be employed as an officer of the
Company until his death, disability or retirement on or after attaining age 65,
to receive any benefits under this Agreement.  If Employee is removed from
office as an officer of the Company but continues employment, this Agreement
shall terminate and shall have no further force and effect as of the first day
that Employee is no longer an officer of the Company.

3

--------------------------------------------------------------------------------

 

(b)           The Employee agrees to continue his continuous employment as an
officer of the Company until the earlier of (i) the date he attains age 65, or
(ii) the date of his death; provided, however, that periods of disability and
authorized leaves of absence described in Paragraph 8 below shall be considered
periods of continued employment during which Employee’s latest salary for
full-time employment shall be deemed to have continued for purposes of this
Agreement.
(c)           The Employee agrees to render such reasonable consulting and
advisory services as the Company may call upon him to provide and as his health
may permit from the date of his disability or retirement on or after attaining
age 65 to the date of his death.
(i)           The Company agrees that such consulting and advisory services
shall not require the Employee to be active in the Company’s day-to-day
activities, and that the Employee shall perform such services as an independent
contractor.
(ii)           The Company further agrees to compensate the Employee for such
consulting and advisory services in an amount to be then agreed upon and to
reimburse the Employee for all out-of-pocket expenses incurred in connection
with the performance of such services.
(d)           The Employee agrees that he will not compete with the Company in
violation of Employee’s agreement in Paragraph 9 hereof.
4.           Status of Agreement.  The benefits payable under this Agreement
shall be independent of, and in addition to, any other agreement relating to
Employee’s employment which may exist from time to time between the parties
hereto, or any other compensation payable by the Company to Employee, whether
salary, bonus or otherwise.  This Agreement shall not be deemed to constitute a
contract of employment between the parties hereto, nor shall

4

--------------------------------------------------------------------------------

 

any provision hereof, except as expressly stated, restrict the right of the
Company to discharge Employee or restrict the right of Employee to terminate his
employment.
5.           Life Insurance and Funding.  The Company in its sole discretion may
apply for and procure, as owner and for its own benefit, insurance on the life
of Employee in such amounts and in such forms as the Company may
choose.  Employee shall have no interest whatsoever in any such policy or
policies, but at the request of the Company he shall submit to medical
examinations and supply such information and execute such documents as may be
required by the insurance company or companies to which the Company has applied
for insurance.
6.           Employee’s Rights To Benefits.  The rights of Employee or his
Beneficiary to benefits under this Agreement shall be solely those of an
unsecured creditor of the Company.  Any insurance policy or other assets
acquired or held by the Company in connection with the liabilities assumed by it
pursuant to this Agreement shall not be deemed to be held under any trust for
the benefit of Employee or his Beneficiary or his estate or to be security for
the performance of the obligations of the Company but shall be and remain a
general, unpledged, and unrestricted asset of the Company.
7.           Sale of the Company.  The sale of all or substantially all of the
property and assets of the Company otherwise than in the usual and regular
course of its business, or a merger of the Company wherein the Company is not
the “surviving corporation”, or any other transaction which in effect amounts to
the sale of the Company, shall not serve to terminate this Agreement.
8.           Company and Employment Defined.  For purposes of this Agreement,
the Company shall also include any corporation which is an “Affiliate” as
defined in Section 1.02(c) of the Plan.  Neither the transfer of Employee from
employment by the Company to employment by an Affiliate nor the transfer of
Employee between Affiliates, or from employment by an

5

--------------------------------------------------------------------------------

 

Affiliate to employment by the Company shall be deemed a termination of
employment of Employee by the Company or by an Affiliate.
Further, the employment of Employee shall not be deemed to have been terminated
or interrupted because of his absence from active employment on account of
temporary illness or during authorized vacation or during temporary leaves of
absence, granted by the Company for reasons of professional advancement,
education, health or government service, or during military leave for any period
if Employee returns to active employment within 90 days after the termination of
his military leave, or during any period required to be treated as a leave of
absence by virtue of any valid law or agreement.
9.           Forfeitures Because of Competition.  Employee agrees that, as a
condition to his qualifying for the disability, salary continuation or death
benefits as provided in Paragraph 2 hereof, he will not without the consent of
the Company enter into competition with the Company.  For purposes of this
Paragraph, Employee shall be deemed to be in competition if he directly or
indirectly, whether as consultant, agent, officer, director, employee or
otherwise enters into an association with another business enterprise which then
is one of the principal competitors of the Company or an Affiliate respecting
one or more business activities of the Company or an Affiliate.  The parties
agree that one of the essential considerations for the disability, salary
continuation and death benefits provided Employee hereunder is to protect and
preserve the goodwill of the Company and its Affiliates and their respective
enterprises, and that said goodwill will be substantially diminished in value if
Employee were to enter into competition with the Company or an Affiliate while
entitled to receive benefits hereunder.  In the event Employee is deemed to be
in competition contrary to the provisions of this Paragraph 9,
 
6

--------------------------------------------------------------------------------



thereupon he shall forfeit all rights to any payments of disability, salary
continuation and death benefits under this Agreement.
10.           Beneficiary and Alternative Beneficiary.  Any salary continuation
benefits or supplemental death benefits payable under this Agreement shall be
payable in accordance with Paragraph 2 above in the manner and at the time
specified therein to the Employee’s Beneficiary, who shall be such person or
persons, or the survivor thereof, including corporations, unincorporated
associations or trusts, as Employee may have designated by written document
referring to this Executive Benefits Agreement delivered to and accepted by the
Committee.  Employee may from time to time revoke or change any such designation
of his Beneficiary by written document delivered to the
Committee.  Notwithstanding any provision hereof to the contrary, in the event
of the divorce of a designated beneficiary from the Employee or in the event a
designated beneficiary shall participate in any wrongful action resulting in the
death of Employee, the designation of such designated beneficiary shall become
null and void and such designated beneficiary shall receive no benefits
whatsoever under this Agreement.  If there is no valid Beneficiary designation
on file with the Committee at the time of Employee’s death, or if the person or
persons designated therein shall have all predeceased Employee or otherwise
ceased to exist, the Employee’s Beneficiary shall be, and any payment hereunder
shall be made to, Employee’s spouse, if living, or otherwise to his estate.  If
the person or persons designated by Employee shall survive him but die before
receiving all such payments hereunder, the balance thereof payable to such
deceased distributee shall, unless Employee’s designation provided otherwise, be
distributed to such distributee’s estate.

7

--------------------------------------------------------------------------------

 



11.           Withholding of Taxes.  The Company shall deduct from the amount of
any benefits payable hereunder any taxes required to be withheld by the federal
or any state or local government.
12.           Prohibition Against Assignment.  The right of the Employee to
benefits under this Agreement shall not be assigned, transferred, pledged or
encumbered in any way, and any attempted assignment, transfer, pledge,
encumbrance or other disposition of such benefits shall be null and void and
without effect; provided, however, that the Company may assign this entire
Agreement to any successor to all or substantially all of the Company’s capital
stock or business and assets and this Agreement shall be binding on any such
successor.
13.           Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of the Company, its successors and assigns, and the Employee, his
heirs, executors, administrators and legal representatives.  As used in this
Agreement, the term “successor” shall include any person, firm, corporation or
other business entity which at any time, whether by merger, purchase or
otherwise, acquires all or substantially all of the assets or business of the
Company.
14.           Entire Agreement.  This Agreement constitutes the entire
understanding between the parties hereto with respect to the subject matter
hereof, and may be modified only by a written instrument executed by both
parties hereto.
15.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Texas.
16.           Facility of Payment.  The Company may make any payments required
by this Agreement, when the recipient is incapacitated in the judgment of the
Committee by reason of physical or mental illness or infirmity:  (a) to the
recipient directly; (b) to the guardian of the recipient’s personal estate; (c)
to the custodian of a minor recipient serving under the Uniform

8

--------------------------------------------------------------------------------

 

Gift to Minors Act of Texas or any other state; or (d) in the event an inter
vivos or testamentary trust is then in existence for the benefit of any such
recipient, the Company may make any such payments to the trustee or trustees of
any such trust.  The Company may make the payment specified by this Agreement
without liability of anyone other than the specified payee.  Employee hereby
agrees, on behalf of himself, his heirs and assigns, to hold the Company
harmless from any liability for making payments as specified by this Agreement
unless and until the Company is served with citation or other process issuing
out of a court of competent jurisdiction in connection with a suit instituted by
someone for the purpose of recovering or establishing an interest in such
payments.  Notwithstanding any provision of this paragraph or any other
paragraph of this Agreement, if the Employee’s spouse survives the Employee and
is the Employee’s Beneficiary under this Agreement, all payments of benefits
under this Agreement after the Employee’s death shall be paid directly to the
Employee’s spouse during her life and to her estate if she dies before receiving
all such payments.
17.           Severability.  The invalidity or enforceability of any provision
hereof shall in no way affect the validity or enforceability of any other
provision.
18.           Consent of Spouse.  Employee’s spouse is fully aware, understands,
and fully consents and agrees to the provisions of this Agreement and its
binding effect upon any community property interest in payments hereunder, and
such awareness, understanding, consent and agreement is evidenced by signing
this Agreement.

9

--------------------------------------------------------------------------------

 



        IN WITNESS WHEREOF, the parties have executed this Agreement (in
multiple copies)
on the day and year first above written, but effective as of July 1, 1993.
 

 
    Houston Lighting & Power Company
                   
By:
/s/ R. S. Letbetter
   
R. S. Letbetter, President and
   
Chief Operating Officer
     
ATTEST:
               
/s/ Rufus S. Scott
   
Secretary
   
(SEAL)
                   
/s/ Thomas R. Standish
   
Thomas R. Standish
                     
/s/ Joyce A. Standish
   
Employee’s Spouse
           




10

--------------------------------------------------------------------------------

 
